Citation Nr: 1746734	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 04-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for undifferentiated schizophrenia prior to June 19, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to June 19, 2015.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to May 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

By way of background, this claim was previously denied in an October 2006 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a July 2008 Joint Motion for Remand (JMR), the Court issued an order vacating the Board's October 2006 decision, and remanded these issues to the Board for action consistent with the JMR. This claim was again denied in a September 2010 Board decision, which the Veteran again appealed to the Court that resulted in another JMR in June 2011. The claim was denied once more in a January 2012 Board decision that resulted in another JMR in August 2012. Again, the claim was denied by the Board in March 2013. In August 2014, the Court issued a Memorandum Decision in which it vacated the March 2013 Board decision and remanded for further development. In March 2015, the Board remanded the claim to the RO for action consistent with the August 2014 Memorandum Decision. 

During the course of the appeal, the RO granted the Veteran an increased rating from 50 percent to 100 percent for service-connected undifferentiated schizophrenia, effective June 19, 2015. The Veteran contends that he should be found 100 percent disabled before June 2015. Further, the Veteran claims that he is entitled to a TDIU due to service-connected disability prior to June 2015.  

In May 2006, the Veteran testified at a Travel Board hearing. The transcript of the hearing is of record. However, the Veterans Law Judge (VLJ) who conducted the hearing and signed the previous Board remand is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, the Veteran did not invoke his right to appear at an additional hearing, and as such, the Board will proceed with adjudication.


FINDINGS OF FACT

1. Prior to June 15, 2009, the evidence of record does not demonstrate that symptoms of the Veteran's undifferentiated schizophrenia ("schizophrenia") consisted of no more than flat affect, impaired abstract thinking, impaired short-term memory, limited speech, and nightmares; as such, deficiencies in most areas were not shown. 

2. From June 15, 2009 to June 18, 2015, the Veteran's schizophrenia resulted in deficiencies in most areas of occupational and social functioning with symptoms such as the inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and near-continuous depression affecting the ability to function appropriately and effectively; however, total occupational and social impairment was not shown. 

3. Prior to June 15, 2009, the evidence does not show that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disability.

4. From June 15, 2009 forward, the evidence shows that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent prior to June 15, 2009, for schizophrenia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.130, Diagnostic Code 9204 (2016).

2. The criteria for a rating of 70 percent, but no higher, from June 15, 2009 to June 18, 2015 for schizophrenia have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.130, Diagnostic Code 9204 (2016).

3. The criteria for a TDIU were not met prior to June 15, 2009. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

4. The criteria for a TDIU have been met from June 15, 2009. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of April 2003, December 2003, October 2005, October 2007, and March 2009 letters. The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. aSee Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from the Social Security Administration (SSA). No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in July 2003, November 2005, August 2009, February 2010, June 2015, September 2015, and August 2016. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App. 505 (2007). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's schizophrenia is rated under Diagnostic Code 9204. 38 C.F.R. § 4.130. Schizophrenia is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

As an initial matter, when dealing with an increased rating claim, the appropriate period on appeal dates to one year prior to the date of the Veteran's claim. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Here, the Veteran applied for an increased rating on May 9, 2003. As such, the issue before the Board is entitlement to an increased rating in excess of 50 percent for the one year prior to the Veteran's claim for an increase, which is May 9, 2002.

A. Prior to June 15, 2009

The Veteran contends that he is entitled to a rating in excess of 50 percent prior to June 19, 2015, as he was experiencing nightmares and paranoia. The Board will address each stage in turn, applying the rules and regulations laid out above. 

At a July 2003 VA examination, the Veteran reported a decrease in appetite and energy level, as well as difficulties with short-term memory. Although he reported having nightmares about the war, he stated that he has no panic or anxiety attacks associated with helicopters, movies or gunfire but would start to panic if he was around people. He also denied having suicidal or homicidal ideations, as well as auditory and visual hallucinations. 

On mental status examination, the examiner noted that the Veteran's general appearance was disheveled. His psychomotor activity was agitated and his attitude was somewhat cooperative. His affect was mildly flat, with lack of connection with the examiner, and his speech was slow. Further, his thought process was circumstantial with some tangentiality and loose association. However, he endorsed no delusions, hallucinations, obsessions, or compulsions. The Veteran also exhibited average insight, good judgment, and very concrete abstraction. In fact, in the cognitive evaluation the Veteran was assessed by the examiner with only mild cognitive impairment. It was also noted that with proper treatment the Veteran's condition could improve. 

At a November 2005 VA examination, the Veteran exhibited some improvement in his condition as he was compliant with his psychotropic medication. For instance, the Veteran reported that he slept reasonably well with medication. Although the Veteran reported occasional panic attacks, he denied having any auditory and visual hallucinations and paranoid thoughts. In fact, it was noted that the Veteran did not have any significant problems in thought and communication, but did have speech impairment. 

On mental status examination, the Veteran was slightly tense with restricted affect and limited speech. He continued to have issues with his short-term memory. However, he was goal directed, alert, and oriented to person, place, and time. The Veteran was able to perform serial threes slowly. As such, the VA examiner opined that the Veteran's schizophrenia resulted in moderately severe impairment in social and occupational functioning. 

Based on the record, the Board finds that the Veteran's condition did not worsen such that a rating in excess of 50 percent is warranted prior to June 15, 2009. In order for the Veteran to qualify for a 70 percent rating he would have had to exhibit symptoms that would significantly affect the areas of work, school, family relations, judgment, thinking or mood. Here, the VA examinations only noted some restricted affect, limited speech, reports of nightmares, and problems with short-term memory. Further, even the outpatient treatment records from this period do not demonstrate that the Veteran's schizophrenia had a disabling rate in excess of 50 percent. For instance, although the Veteran had deficits in his short-term memory and abstract thinking, his thought process and content were linear, logical, and coherent. The Veteran alleged he had limited social functioning, but still he reported having a good relationship with his brother, and various church and community friends. Further, the treatment records show that the Veteran denied having hallucinations, delusions, paranoia, and suicidal or homicidal ideation. 

In fact, when the Veteran was compliant with his medication, the records show that he was pleasant and cooperative with no significant bizarre behavior. In general, the treatment records noted that the Veteran was alert and oriented, in a good mood, and exhibited full affect. Although the Veteran still experienced deficits in his short-term memory, his thought process and content was linear, logical and coherent. During this time, he reported that he was receiving adequate sleep and was able to perform activities of daily living. The Veteran even reported on multiple occasions that his mood was "pretty good." The records also show that the Veteran denied having any panic attacks or hallucinations throughout this period. 

The Veteran's own May 2006 hearing testimony supports a finding that his schizophrenia was no more than 50 percent disabling during this time period. The Veteran testified that he did not socialize, but would go to church twice a month. The Veteran stated that he had some difficulties with concentration and memory, but would be able to complete simple tasks such as washing a window and taking care of himself. The Veteran reported that although he could not recall the names of his nine nieces, he remembers his siblings' names. The Veteran stated that he had auditory and visual hallucinations about two to three years prior to the hearing, but no longer had them. The Veteran even admitted that he usually received seven to eight hours of sleep for about two to three months but would have an incident that would wake him up in the middle of night, which he was unsure whether it was caused by his restless leg syndrome or his mental condition. The Veteran's testimony itself does not indicate that during this time period his condition worsened to a level of severity to warrant a disability rating higher than 50 percent. As such, the records support the finding that the Veteran's schizophrenia was stable with medication and did not warrant a disability rating higher than 50 percent for this period. 

Accordingly, the Board finds that a rating in excess of 50 percent prior to June 15, 2009 is not warranted as the evidence of record shows no more than moderate deficiencies in the Veteran's mental functioning. As stated above, the Veteran did not endorse any delusions, hallucinations, obsessions, or compulsions. Further, he exhibited average insight, good judgment, and linear, logical and coherent thought process and content. His symptoms during this time caused no more than occupational and social impairment with reduced reliability and productivity. As such, the Board finds that a rating in excess of 50 percent based on the Veteran's schizophrenia is not warranted prior to June 15, 2009. 

B. From June 15, 2009 to June 18, 2015

The Board finds that from June 15, 2009 to June 18, 2015, the Veteran's schizophrenia worsened as evidenced by deficiencies in most areas of social and occupational functioning such as near-continuous depression affecting the ability to function appropriately and effectively, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships, which is consistent with a finding of a disability rating of 70 percent. 

During this period, the records show that the Veteran started to report panic episodes and auditory and visual hallucinations. The Veteran exhibited flat affect, alogia, avolition, confusion as to orientation, and an increase in concentration and memory difficulties. Despite these significant findings, the Veteran's thought process and content was linear, coherent, and goal directed with no evidence of delusional thinking. Accordingly, the records support a finding of a 70 percent disability rating during this period, but not a 100 percent rating. 

In so finding, the Board notes that, unlike the previous VA examinations, at an August 2009 VA examination the Veteran reported and exhibited worsening of his psychiatric disability. For instance, although not reflected in the treatment records, the Veteran reported that he was depressed on a daily basis, and had problems with sleep despite his medications. In addition, the Veteran reported experiencing paranoid ideation and auditory and visual hallucinations. The Veteran also stated that he had difficulties with concentration and short-term memory. 

On mental status examination, the Veteran expressed ideas consistent with auditory and visual hallucinations, as well as extreme and severe depressive symptoms. For instance, although the Veteran was polite, cooperative, and attentive, his affect was blunt and his mood was depressed and anxious. His thought content showed no evidence of obsessions, but showed signs of auditory and visual hallucinations. A psychological test indicated an extremely severe level of depressive symptoms. Further, the Veteran's abstract thinking was substantially impaired and his insight was poor. However, it should be noted that the Veteran's thought process was logical and relevant, and his remote memory was almost intact except his recall was not precise. 

In a February 2010 VA examination, the Veteran's condition appeared to improve. The Veteran reported that he would have good days and bad days and explained that he would go in and out of depression. At times he would be depressed and isolate himself. He also stated that he would have panic attacks that would last one to two minutes about two to three times a week. The Veteran stated that he no longer took antidepressants and antipsychotic drugs. On mental status examination, the Veteran's behavior, appearance, sensorium, communication, psychomotor activity, mood and affect were all within normal limits. Further, the Veteran's thought process was linear and his memory, insight, and judgement were adequate. As such, the examiner opined that the Veteran's overall impairment was mild to moderate. 

In the following June 2015 VA examination, however, the Veteran's condition worsened and he exhibited significant depressive symptoms with serious psychosis. The Veteran endorsed symptoms of sleep problems, persistent feelings of depression, rumination, fatigue, social isolation, and auditory and visual hallucination. The Veteran seemed to appear restless. On mental status examination, he had significant cognitive deficits and appeared somewhat confused at times during the cognitive screen. The Veteran also had deficits in concentration, spatial disorientation, and poor executive functioning. Further, he had mild memory loss, flat affect, and impaired judgment and abstract thinking. Additionally, it was noted that the Veteran had difficulties in establishing and maintaining effective work and social relationships, as well as in adapting to stressful circumstances. 

The records and the VA examinations show that the Veteran's condition waxed and waned during the period on and after June 16, 2009. However, considering the severity of the Veteran's mental disability during the "bad days," the Board finds that his near-continuous mental disability affected his ability to function appropriately and effectively. As evidenced by his inability to adapt to stressful circumstances, and to establish and maintain effective relationships, the Board finds that an increase of the Veteran's disability rating to 70 percent during this time period is warranted.

The Board does not find, however, that the Veteran's schizophrenia manifested to total occupational and social impairment during this time period, as the records show that the Veteran did not have persistent hallucinations, memory loss, and disorientation to the degree that a 100 percent disability rating is warranted. As explained above, the treatment records and the VA examinations during this period show that the Veteran's condition waxed and waned. At times, the Veteran would exhibit no symptoms of schizophrenia, such as at the February 2010 VA examination. At other times, he exhibited severe levels of depression and hallucinations, such as at the June 2015 VA examination. Accordingly, the Board finds that the Veteran's schizophrenia warranted a 70 percent disability rating from June 15, 2009 to June 18, 2015. 

The Board gives some weight to the probative value of the GAF scores ranging from 45 to 60 throughout the record. However, as noted above, GAF scores are just a snapshot of the Veteran's condition at the moment of assessment and are not a dispositive determination of the Veteran's condition as to the whole period. As such, the Board affords only some weight to the GAF scores in the record. 

Accordingly, the Board finds that a disability rating of 70 percent is warranted from June 15, 2009 to June 18, 2015, as the records show reports of panic episodes, hallucinations, paranoia, fatigue, rumination, confusion as to orientation, and an increase of extremely severe level of depressive symptoms. The Board finds that the Veteran's symptomatology during that period was of a severity, frequency, and duration to cause occupational and social impairment, with deficiencies in most areas. Thus, from June 15, 2009 to June 18, 2015, a 70 percent rating for schizophrenia is granted.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2016).

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that at the time the Veteran filed his claim for TDIU in May 9, 2003, service-connection was in effect for only undifferentiated schizophrenia, rated at 50 percent. As the Veteran did not have a single service-connected disability at a rate of 60 percent until June 15, 2009, the only basis for the assignment of a TDIU prior to that date is on an extraschedular basis.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2016). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history, and educational and vocational attainments, are for consideration.

Upon review of the record, the Board finds that the evidence of record is insufficient to show that, prior to June 15, 2009, the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected schizophrenia.

In VA examinations conducted in July 2003 and November 2005, the Veteran's schizophrenia was noted to cause severe impairment in his ability to function, but the July 2003 examiner specifically opined that the Veteran's mental condition could improve and that he may be employable in jobs that do not require social interaction or increased intellectual functioning. Similarly, the November 2005 VA examiner found the Veteran's symptoms to be no more than moderate in severity. 

In finding that the Veteran's service-connected schizophrenia did not cause him to be unemployable prior to June 15, 2009, the Board has considered the lay statements from the Veteran submitted in support of his claim, indicating in pertinent part complaints of inability to work. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs these lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In addition, the Board finds the VA examinations and opinions of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Although the Board finds that prior to June 15, 2009, the Veteran did indeed have some impairment due to his service-connected disability, such a level of impairment is recognized by the 50 percent rating assigned during that time. Finally, the record does not contain evidence that prior to June 15, 2009, the Veteran's service-connected schizophrenia took him outside the norm of any other Veteran rated at the same level.

Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for a TDIU claim on an extraschedular basis prior to June 15, 2009.

As the Veteran's service-connected schizophrenia has been herein awarded an increased rating of 70 percent as of June 15, 2009, the threshold requirements for entitlement to a TDIU are satisfied as of that date. Thus, the Board turns next to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of that date. In determining whether the Veteran was capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since 1979. The Veteran worked as a track man for five years and as a security guard for two months. The Veteran was terminated from both of these employments due to excessive absenteeism. There is no evidence indicating the Veteran received any other type of special training.

In addition to the Veteran's work and education history, several medical opinions concerning the Veteran's functional impairment are associated with the electronic claims file. The August 2009 and June 2015 VA psychological examiners indicated that the Veteran's unemployment was attributed to his psychiatric disability. Specifically, the August 2009 VA examiner opined that the Veteran was severely impaired socially and occupationally and as a result not able to perform even work that does not require social interaction and increased intellectual functioning. Then in June 2015 examination, the examiner opined that due to the Veteran's low level of functioning, presumed special education high school diploma, combined with scant work history and extensive psychiatric treatment history, the Veteran had a poor prognosis for maintaining gainful employment. In weighing the medical opinions of record, in addition to the lay statements and the Veteran's education and work history, the Board finds that it is likely that the Veteran would be unable to find substantially gainful employment in another profession or field due to the symptoms associated with his service-connected psychiatric disorder. As such, the Board finds that entitlement to a TDIU is warranted as of June 15, 2009.


ORDER

Entitlement to a rating in excess of 50 percent for undifferentiated schizophrenia prior to June 16, 2009 is denied.

Entitlement to a rating of 70 percent for undifferentiated schizophrenia from June 15, 2009 to June 18, 2015 is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to TDIU is prior to June 15, 2009 is denied.

Entitlement to TDIU is granted as of June 15, 2009, subject to the laws and regulations controlling the award of monetary benefits. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


